Citation Nr: 1035569	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hand 
disability, to include as secondary to service-connected 
disabilities of the left lower extremity and cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 
1971, and from March 1975 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial review 
by the agency of original jurisdiction. See 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

A bilateral hand/wrist disability is not shown to be 
etiologically related to service, or any incident therein, to 
include as secondary to service-connected disabilities of the 
left lower extremity and cervical spine. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand/wrist 
disability, to include as secondary to a service-connected 
disability, have not been met.  § 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability; the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence he 
is to provide, and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record, and in 
some cases, affording VA examinations. 38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in December 2003, prior to the appealed from 
rating decision, along with the correspondence provided in March 
2006 and April 2008, fulfills the provisions of 38 U.S.C.A. § 
5103(a) including notice of the type of evidence necessary to 
establish disability ratings and effective dates for the 
disabilities on appeal.  

While notice of the type of evidence necessary to establish 
disability ratings and effective dates for the claims on appeal 
was not provided until March 2006, after the rating decision that 
is the subject of the current appeal, this error is harmless 
because readjudicating the claims in the November 2006 and 
February 2009 supplemental statements "cures" this timing 
problem. Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield 
III), citing Mayfield II, 444 F.3d at 1333-34.


The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, and lay 
evidence.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary. See generally 38 C.F.R. § 
3.159(c).  No additional pertinent evidence has been identified 
by the claimant.

The Veteran was afforded VA examinations in April 2008 and May 
2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given 
that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.

Service Connection

The Veteran seeks service connection on both direct and secondary 
bases.  He contends that the bilateral hand disability stems from 
several injuries/falls incurred while on active duty in 1969 and 
1976.  Alternatively, he asserts that his service-connected left 
ankle/hip/knee disabilities cause him to lose balance and fall on 
his hands, which results in further injury to his wrists.  See VA 
Form 21-4138, July 2010.  Finally, the Veteran asserts that any 
neurological manifestations of his bilateral hand/wrist 
disability are secondary to his service-connected cervical spine 
disability.  

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service. See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury." Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As noted above, the Veteran also asserts that service connection 
should be granted on a secondary basis.  Indeed, service 
connection may be granted for disability which is proximately due 
to or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310 (a)(2009).  Secondary service connection may be 
found where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of disability 
of the other condition which is proximately due to or the result 
of a service-connected disorder). Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability. See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background and Analysis 

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence demonstrates a 
current disability.

In this regard, VA treatment records dated from 2001 to the 
present show consistent complaints of burning pain, numbness, 
tingling, and decreased strength in both hands.  An April 2008 VA 
examination confirmed a diagnosis of bilateral hand axonal 
sensory motor peripheral neuropathy.  Based on the foregoing, the 
first element of a service connection claim has been satisfied.  

With respect to in-service incurrence of an injury, service 
treatment records show that the Veteran strained both wrists 
while on active duty in 1976.  Notably, physical examination of 
the wrists was within normal limits.  Separation examination in 
January 1976 noted the bilateral wrist strain; however, 
contemporaneous X-rays of the hands and wrists revealed no 
evidence of fracture, dislocation, nor other abnormalities.  

Following service, a VA examination conducted in November 1981 
showed subjective complaints of wrist weakness and wrist pain 
when doing push-ups.  However, the examiner found no objective 
evidence of weakness or sensory disturbance in either hand.  The 
diagnosis was history of sprain, both wrists.  

No further treatment referable to the hands or wrists is noted 
until December 2000.  At that time, VA records reflect that the 
Veteran sustained neck and hand injuries in a fall when his 
service-connected left ankle gave out on him.  The Veteran 
reported that he put his hands out to break the fall; he stated 
that his wrists were fine but that his fingers were stiff.  
Objectively, there was no noticeable swelling or eccymosis of the 
wrists or fingers; the metacarpal joints were tender; and he had 
full range of motion of the hands.  The diagnosis was contusion 
to the right hand.  

A January 2001 VA treatment note shows that the Veteran reported 
a four to five month history of shooting pain down the right arm 
and into the right middle and ring fingers.  He also reported 
numbness and tingling in this right fingertips, predominately in 
the C6 and C7 distribution.  Radiologic evaluation revealed 
multilevel degenerative disease, with significant stenosis at the 
right C5-6, C6-7 levels.  The diagnosis was right C5 and C6 
radiculopathy.  The Veteran elected to undergo a cervical 
diskectomy and fusion.  

VA treatment records dated in June 2001 show that the Veteran was 
diagnosed with diabetes mellitus.  

VA outpatient treatment records dated from 2002 to 2004 show 
consistent complaints of hand pain and diagnoses of peripheral 
neuropathy.  

A December 2004 VA treatment note shows that that the Veteran was 
diagnosed with peripheral neuropathy secondary to long-standing 
diabetes.  It was noted that his diabetes was well controlled 
with recent weight loss.  

A May 2005 VA treatment report shows that the Veteran complained 
of burning pain in his hands.  It was noted that he had 
previously experienced similar pain in his feet, which was 
thought to be due to diabetic neuropathy.  Objective examination 
revealed mild loss of fine touch and temperature sensation.  The 
posterior hands were normal.  Notably, sensation was normal above 
the wrists.  The impression was diabetic neuropathy (good control 
with high dose narcotics) and atypical hand pain.  The physician 
noted that his symptoms did not appear to be consistent with 
either a "length dependent neuropathy," or an 
ulnar/radial/median nerve problem.  

A March 2005 VA treatment note shows that the Veteran continued 
to report hand and foot burning pain, aggravated by cold 
temperatures and walking.  The assessment was diabetes mellitus, 
diet controlled, and hand and foot neuropathy.  

A December 2005 VA treatment note shows that the Veteran's left 
leg gave out on him and he fell to the floor.  There was no 
indication that injuries to the hand or wrist were sustained at 
that time.  

VA outpatient treatment records dated throughout 2006 show 
continued treatment for peripheral neuropathy of the hands and 
feet.  

Upon VA examination in April 2008, the Veteran reported that his 
left leg gave out on him in 2000, and that he fell forward, 
striking both of his hands on the concrete.  After that incident, 
he complained of burning and stinging in his hands.  Several 
weeks after the fall, he apparently developed numbness in his 
left arm.  He was then diagnosed with a vertebral condition which 
resulted in a cervical fusion, and thus resolved the left arm 
numbness.  

Objective examination of the bilateral hands revealed variable 
tenderness (described as sensitivity and burning) on the palmar 
surface of the hands and fingers.  There was no effusion, edema, 
redness, abnormal movement, instability, ankylosis, or atrophy.  
Monofilament testing was mildly decreased for all fingers and 
thumbs.  Triceps, biceps, and brachioradialis reflexes were all 2 
out of 4.  

The examiner provided a diagnosis of axonal sensory motor 
peripheral neuropathy of the bilateral hands and feet.  He opined 
that this condition was not caused by or the result of his 
service-connected left ankle condition, or falls secondary 
thereto.  He explained that while neurological evaluation 
established no specific etiology for the condition affecting the 
hands and feet, diabetes was likely suspected.  He further stated 
that there was no medical indication that the condition was 
caused by a traumatic injury to the cervical spine or direct 
trauma to the hands.  

An addendum to the April 2008 VA examination was obtained in May 
2009.  At that time, the examiner was asked to comment on the 
follow: (1) whether there was a causal relationship between the 
hand disabilities and any incident in-service, including the 1976 
wrist sprain; (2) whether any hand disabilities were caused or 
aggravated by left ankle/hip/knee/cervical spine conditions; and 
(3) whether any neurological condition was caused or aggravated 
by the service-connected cervical spine disability.  

The examiner opined that there was no causal relationship between 
the hand disability (i.e., diabetic axonal symmetrical peripheral 
polyneuropathy) and the 1976 in-service injury to the wrists.  He 
pointed to the lack of ongoing symptoms or treatment after 
service.  He also stated that polyneuropathy is not caused by 
wrist sprains and that the condition developed many years after 
service. 

The examiner also opined that the diagnosed hand disability was 
not caused or aggravated by left ankle/hip/knee/cervical spine 
conditions.  He reasoned axonal peripheral neuropathy is caused 
by a systemic illness affecting bilateral upper or lower 
extremities.  He noted that while the Veteran's diabetes is 
currently under good control, symptoms of neuropathy persist in 
both the hands and feet.  The examiner also stated that there was 
no evidence that the hand disability was aggravated by the fall 
in 2000, or by lower extremity or cervical spine conditions. 

Finally, the examiner opined that the diabetic axonal symmetrical 
peripheral polyneuropathy was most likely caused by Type II 
diabetes.  He reasoned that the Veteran's cervical radiculopathy 
resolved with the January 2001 cervical spine fusion, and that 
there were no current symptoms or objective findings compatible 
with right cervical radiculopathy.  He also discounted the 
possibility of aggravation.  

A July 2010 letter from the Veteran's primary care physician, Dr. 
Olson, indicates that the Veteran has longstanding peripheral 
neuropathy of his hands, "dating back at least 10 years."  He 
stated that his pain had been aggravated periodically by instance 
of overuse and by several falls.  He further noted that extreme 
temperatures worsened his symptoms. 

Direct Service Connection 

On the question of direct service connection, the Veteran's 
service treatment records show one-time treatment/complaints for 
an acute and transitory wrist strain in January 1976.  This was 
subsequently noted on the Veteran's separation examination, which 
was also dated in January 1976.  However, the examiner expressly 
noted that contemporaneous X-rays showed no residual evidence of 
fracture, dislocations, other significant abnormalities and that 
the diagnostic impression was "normal."  Thus, such records do 
not demonstrate that any chronic disability of the bilateral 
wrists was incurred during active duty.

This does not in itself preclude a grant of service connection.  
Indeed, service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service. See 38 C.F.R. § 
3.303(d).  Nevertheless, a review of the post- service evidence 
does not lead to the conclusion that the current wrist/hand 
problems are causally related to active service. 

Indeed, the Board has considered the voluminous post-service 
medical evidence of record, which largely consists of VA 
outpatient treatment records and VA examinations.  Such evidence 
does not demonstrate any objective findings referable to the 
wrists or hands until December 2000, at which time the Veteran 
fell and suffered a contusion to the right hand.  Furthermore, 
cervical radiculopathy of the upper extremities (which 
subsequently resolved with a cervical spine fusion) was not 
diagnosed until January 2001; and peripheral neuropathy of the 
hands was not shown until 2002.  In the absence of demonstration 
of continuity of symptomatology, this is too remote from service 
to be reasonably related to service. See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Here, the Board acknowledges that the Veteran endorsed wrist 
weakness upon VA examination in November 1981; however, objective 
examination found no evidence of weakness or sensory disturbances 
in either hand.  Moreover, the Veteran underwent subsequent VA 
examinations in March 1995 and March 2000, neither of which 
showed complaints or treatment for bilateral hand or wrist 
problems.  Thus, the first objective evidence of a wrist/hand 
disability is not shown until December 2000, more than 20 years 
after separation from service.  Notably, the Veteran testified 
that his wrist pain "went away" after the initial strain in 
1976; that he did not seek further treatment for the wrist strain 
during service; and that he did not have any wrist symptomatology 
until he fell down in his apartment in December 2000.  See 
Hearing Transcript, p. 20.  

In addition to the lengthy absence of treatment for hand/wrist 
problems following service, no competent evidence of record 
causally relates the currently diagnosed axonal peripheral 
neuropathy to active duty.  

In fact, the VA examiner in April 2008 expressly opined that the 
hand disability (diagnosed as axonal sensory motor peripheral 
neuropathy) was not caused by direct trauma to the hands.  Upon 
further clarification in May 2009, the VA examiner stated that 
there was no causal relationship between the currently diagnosed 
bilateral hand disability and the 1976 in-service injury to the 
wrists.  As noted above, this opinion was accompanied by sound 
rationale and was rendered after a comprehensive review of the 
claims file and the Veteran's medical history.  Thus, it is 
considered to be highly probative as to the issue of etiology.  
Notably, there are no other medical opinions to the contrary 
contained in the record, and the Veteran's private physician did 
not comment on this point.  

In the present case, there is no dispute that the Veteran 
sustained bilateral wrist strain during service.  However, the 
competent evidence does not tend to establish that such injury 
resulted in chronic disability to which his current diagnosis is 
causally related.  Indeed, the VA examiner reached the opposite 
conclusion.  For the reasons already explained, his opinion is 
found to be probative.  Therefore, service connection for a 
bilateral hand/wrist disability is not warranted on a direct 
basis. 

Secondary Service Connection 

Service connection is also not warranted on a secondary basis.  
Again, the Veteran asserts that his hand disability is aggravated 
by his service-connected left lower extremity disabilities to the 
extent that his left ankle/hip/knee give out and cause him to 
fall on his hands.  He also asserts that the hand disability is 
caused or aggravated by the service-connected cervical spine 
disability (status post fusion).  

In this case, at the July 2007 Travel Board hearing, the Veteran 
testified that his hand symptomatology was not due to neuropathy; 
he also denied ever having been diagnosed with diabetes.  See 
Hearing Transcript, pp. 7-9.  

However, the medical record is clear.  The Veteran has a 
longstanding history of diabetes mellitus, which has been 
successfully controlled by diet and weight loss since 2001/2002.  
The record also shows numerous diagnoses of bilateral hand and 
foot neuropathy, which have been confirmed by VA examinations.  

The question of whether one disease caused/precipitated another 
disease or disorder of the human body is a question on which the 
only probative evidence would be competent medical evidence.  A 
claimant like the Veteran, who is without medical training or 
expertise, is not qualified to state a medical opinion on a 
question requiring medical judgment, such as a question of 
medical diagnosis or medical causation. 38 C.F.R. § 3.159(a) 
(2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Veteran may believe that his hand symptomatology is not 
due to neuropathy or diabetes, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical etiology.  

In this regard, there is no competent medical evidence showing 
that the Veteran's service-connected left ankle/leg/hip or 
cervical spine disabilities caused his diabetic axonal 
symmetrical peripheral polyneuropathy.  In fact, the April 
2008/May 2009 VA examiner found the opposite.  He opined that the 
current hand disability was not caused or aggravated by left 
ankle/hip/knee or cervical spine disabilities, but rather it was 
most likely due to Type II diabetes.  He also noted that the 
Veteran's cervical radiculopathy resolved after the January 2001 
C5-C6/C-7 fusion, and that there was essentially no currently 
diagnosed neurological condition that was a manifestation of the 
service-connected cervical spine disability. 

Because the VA examiner's opinion was offered following a review 
of the claims file and after a thorough objective examination, 
his conclusions are found to be highly probative.  Moreover, his 
opinion is consistent with other medical evidence of record, 
including various VA outpatient treatment records dating back to 
2005.  

The Board acknowledges that Dr. Olson, the Veteran's primary care 
physician, submitted a letter in July 2010 indicating that the 
longstanding peripheral neuropathy was aggravated by periodically 
by overuse and "several falls."  However, no rationale for the 
opinion was provided.  Moreover, while the physician indicated 
that the Veteran had fallen on several occasions, he entirely 
failed to identify any service-connected condition that would 
cause such falls.  For all of these reasons, the Board affords 
this statement little probative weight. 

Overall, the competent evidence of record does not show that the 
Veteran's currently diagnosed axonal symmetrical peripheral 
polyneuropathy is proximately due to or the result of his 
service-connected left ankle/hip/knee or cervical spine 
disabilities. As such, there is no basis for a grant of secondary 
service connection here.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a bilateral hand 
disability, to include as secondary to service-connected 
disabilities of the left lower extremity and cervical spine, is 
denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


